Case 8:19-cv-02523-TPB-AAS Document 93 Filed 12/11/20 Page 1 of 4 PageID 585




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

STEWART ABRAMSON,

       Plaintiff,

v.                                                      Case No. 8:19-cv-2523-T-60AAS

FEDERAL INSURANCE COMPANY,
BAY AREA HEALTH, LLC, and
0995316 B.C. LTD., d/b/a
XENCALL,

      Defendant.
________________________________/


                      ORDER DENYING MOTION TO DISMISS

       This matter is before the Court on “Defendant Federal Insurance Company’s

Supplemental Motion to Dismiss Plaintiff’s Amended Class Action Complaint Based on

Lack of Subject Matter Jurisdiction and Incorporated Memorandum of Law,” filed

November 10, 2020. (Doc. 82). Plaintiff filed his response in opposition on December 8,

2020. (Doc. 90).1 After reviewing the motion, response, court file, and record, the Court

finds as follows:




1
 On June 15, 2020, the Court stayed this case after Defendant Bay Area Health LLC filed a
notice of suggestion of bankruptcy. The case was partially reopened on September 30, 2020.

                                          Page 1 of 4
Case 8:19-cv-02523-TPB-AAS Document 93 Filed 12/11/20 Page 2 of 4 PageID 586




                                        Background2

       On August 1, 2019, Plaintiff received a telephone call from Defendant Bay Area

Health (“Bay Area”). When Plaintiff answered the phone, a pre-recorded message

played that advertised health insurance. After Plaintiff clicked through the prompts,

he was connected with Bay Area employee Brian Park, who indicated that Bay Area

was selling insurance policies provided by Federal Insurance Company (“Federal

Insurance”). Plaintiff was neither a customer of Bay Area nor Federal Insurance and

had not consented to receive telemarketing calls prior to receiving the call.

       On October 10, 2019, Plaintiff filed a class-action lawsuit against Federal

Insurance and Bay Area alleging they violated § 227(b) of the Telephone Consumer

Protection Act (“TCPA”) by initiating illegal telemarketing calls to Plaintiff and other

non-consenting individuals. On April 22, 2020, Plaintiff filed an amended complaint

adding XenCall as a Defendant, alleging XenCall also violated the TCPA by providing

Bay Area the technology to make these calls. (Doc. 47). XenCall now moves to dismiss

the amended complaint.

                                       Legal Standard

       Under Rule 12(b)(1), the plaintiff bears the burden to establish the district

court’s subject matter jurisdiction. See, e.g., Thompson v. McHugh, 388 F. App’x 870,

872 (11th Cir. 2010). A party may attack subject matter jurisdiction through a facial

attack or a factual attack. Scarfo v. Ginsberg, 175 F.3d 957, 960 (11th Cir. 1999) (citing


2The Court accepts as true the facts alleged in the complaint for purposes of ruling on the
pending motion to dismiss. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“[W]hen ruling on a
defendant’s motion to dismiss, a judge must accept as true all of the factual allegations
contained in the complaint.”). The Court is not required to accept as true any legal conclusions
couched as factual allegations. See Papasan v. Allain, 478 U.S. 265, 286 (1986).


                                           Page 2 of 4
Case 8:19-cv-02523-TPB-AAS Document 93 Filed 12/11/20 Page 3 of 4 PageID 587




Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990)). “Facial attacks . . . ‘require

the court merely to look and see if the plaintiff has sufficiently alleged a basis of subject

matter jurisdiction, and the allegations in [plaintiff’s] complaint are taken as true for

the purposes of the motion.’” Id. (quoting Lawrence, 919 F.2d at 1529). Alternatively,

“[f]actual attacks challenge ‘the existence of subject matter jurisdiction in fact,

irrespective of the pleadings, and matters outside of the pleadings, such as testimony

and affidavits, are considered.’” Id. (quoting Lawrence, 919 F.2d at 1529).

                                         Analysis

       In its motion, XenCall argues the Court lacks subject matter jurisdiction over the

matter. XenCall’s argument rests solely on its interpretation of a recent Supreme

Court case decided in July 2020: Barr v. Am. Ass’n of Pol. Consultants, Inc., 140 S. Ct.

2335, 2347 (2020) (“AAPC”). In AAPC, the Supreme Court held that § 227(b) of the

TCPA, which permitted robocalls “solely to collect a debt owed to or guaranteed by the

United States,” while leaving robocalls involving other types of content subject to the

TCPA’s prohibitions, resulted in an unconstitutional content-based restriction on free

speech. Id.; see also 47 U.S.C. § 227(b)(1)(iii). The Supreme Court also held, however,

that the invalid section could be severed from the statute. Barr, 140 S. Ct. at 2356.

XenCall contends that this holding precludes Plaintiff from bringing claims under the

remainder of § 227(b).

       The Court finds this argument unpersuasive. Although XenCall cites two cases

supporting its arguments, the vast majority of cases this Court has reviewed conclude

that parties may continue to bring claims under the portions of § 227(b) unaltered by

AAPC. See, e.g., Buchanan v. Sullivan, No. 8:20-CV-301, 2020 WL 6381563, at *3 (D.



                                         Page 3 of 4
Case 8:19-cv-02523-TPB-AAS Document 93 Filed 12/11/20 Page 4 of 4 PageID 588




Neb. Oct. 30, 2020); Schmidt v. AmerAssist A/R Sols. Inc., No. CV-20-00230-PHX-DWL,

2020 WL 6135181, at *4 n.2 (D. Ariz. Oct. 19, 2020); Lacy v. Comcast Cable

Communications, LLC, No. 3:19-cv-05007-RBL, 2020 WL 4698646, at *1 (W.D. Wash.

Aug. 13, 2020); Komaiko v. Baker Techs., Inc., No. 19-cv-03795-DMR, 2020 WL

5104041, at *2 (N.D. Cal. Aug. 11, 2020); Burton v. Fundmerica, Inc., No. 8:19-CV-119,

2020 WL 4504303, at *1 n.2 (D. Neb. Aug. 5, 2020). The Court finds these decisions

persuasive and adopts their reasoning and analysis. XenCall’s motion to dismiss for

lack of subject matter jurisdiction is denied.

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

   (1) “Defendant Federal Insurance Company’s Supplemental Motion to Dismiss

        Plaintiff’s Amended Class Action Complaint Based on Lack of Subject Matter

        Jurisdiction and Incorporated Memorandum of Law” (Doc. 82) is DENIED.

   DONE and ORDERED in Chambers, in Tampa, Florida, this 11th day of December,

2020.




                                                 TOM BARBER
                                                 UNITED STATES DISTRICT
                                                 JUDGE




                                         Page 4 of 4
